DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Response to Amendment / Status of claims
	The amendment filed on 08/15/2022 has been entered. Claim(s) 2-5, 7 and 9 are canceled. Claim(s) 1, 6, 8 and 10-20 remain pending and have been examined below.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 10-13, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/15/2022 have been fully considered for claims 6 and 14-20, but they are not persuasive. Sun is only relied upon to teach claim 6, which has no bearing on the ability of Sun to operate. The Applicant has only argued that the prior art considered in claims 14-20 does not teach the limitations of claim 1.  Therefore, there are no arguments to claims 14-20.

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “wherein the circumferential side of the protection cover” should read as “wherein [[the]]a circumferential side of the protection cover”.  Appropriate correction is required.

Claim Interpretation
	Regarding claim 14 (Original), the term “smoothly” is interpreted per the Applicant’s specification to mean that the air path structure has no abrupt changes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Patent No. 9,918,603) in view of Yi et al (US Patent No. 9,526,390), hereinafter referred to as Kim and Yi, respectively.
	Regarding claim 1 (currently amended), Kim discloses an autonomous cleaning device (1), comprising: a device body (20); and 
	a drive module (col 4, lines 23-29, driving unit), a cleaning module (col 4, line 22-23) and a sensing module (37), wherein the cleaning module and the sensing module are detachably assembled to the device body, respectively (col 8, lines 36-40, 37 and the cleaning module are assembled, therefore 37 and the cleaning module is capable of being detached and disassembled), 
	wherein the device body (20) comprises: 
		a chassis (20 has a base); 
		an upper housing (32) fixed to the chassis (32 is fixed to the base of 20), the drive module being provided to the chassis (base of 20 houses the wheels), and the sensing module (37) being assembled in an accommodating chamber (col 8, lines 15-37, 362) in the upper housing (32), in which the accommodating chamber (362) is matched in shape with the sensing module (362 matches the shape of 37 so that 37 can mate to 32); 
		a protection cover (col 8, lines 15-37, 361) assembled above the accommodating chamber (fig 4, 361 is above 362) to enclose the sensing module (col 8, lines 15-37, 361 encloses 37), and comprising at least one opening (fig 4, 361 includes an opening so 37 has a line of sight); and 
		an upper cover (10) assembled to the upper housing (10 is assembled to 32), and having a hole therein (see annotated fig, 3, 10 has a hole item A), the sensing module (37) together with the protection cover (361) fit within the upper cover into the hole (37 and 361 protrude from 10), 
	wherein the sensing module (37) is directly fixed to the upper housing (37 is directly fixed to 32), and the protection cover (361) is directly fixed to the upper housing (32) through a plurality of second connecting pieces (fig 4, 361 has snap fittings that connect to 32).
	Kim does not explicitly disclose the sensing module together with the protection cover partially protruding out from the upper cover through the hole and the sensing module is directly fixed to the upper housing through a plurality of first connecting pieces.
	Regarding the sensing module and the protection cover partially protruding from the upper cover through the hole, Yi teaches an autonomous cleaning device (100), comprising: 
	a drive module (11), a cleaning module (12) and a sensing module (13); and  
	an upper cover (top cover of 10) assembled to a body housing (10), and having a hole therein (10 has a hole), the sensing module (13) together with the protection cover partially protruding out of the upper cover through the hole (13 protrudes upward from 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teachings of Yi to incorporate the sensing module together with the protection cover to partially protrude from the upper cover because the sensor needs to be able to capture data such as a current position in real time without obstruction (col 7, lines 19-52, summarized).
	Regarding directly fixing the sensing module to the upper housing through a plurality of first connecting pieces, Kim further teaches the use of fastening members to secure parts together (col 6, lines 16-28 teaching the use of fasteners to couple components together), but as modified fails to explicitly state that the sensing module is attached the housing via a plurality of fasteners (i.e. first connecting pieces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim to incorporate connecting pieces to form the first connecting pieces to fix the sensing module to upper housing because per MPEP 2143(I)(A) the combination of old elements is held to be obvious over the prior art. Where in the instant case, to include the fasteners as taught by Kim in the system of Kim as modified, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the fasteners as taught by Kim in the system of Kim as modified because the claimed invention is merely a combination of old elements, the elements being fasteners to fix the sensing module to the upper housing. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of the fasteners would secure the sensing module to upper housing such that the sensor doesn’t move and have an un-reliable electrical connection.


    PNG
    media_image1.png
    439
    684
    media_image1.png
    Greyscale
	
	Regarding claim 8 (Original), Kim as modified further discloses the autonomous cleaning device according to claim 1, wherein a waterproof and dustproof hole is provided in a periphery of the sensing module (fig 4, 341 is a hole on the periphery of 37 and capable of being a waterproof and dustproof hole), and the upper housing is provided with a through hole corresponding to the waterproof and dustproof hole (fig 4, 331 corresponds to 341).
	Regarding claim 10 (Original), Kim as modified further discloses the autonomous cleaning device according to claim 1, wherein the device body further comprises a control unit (col 5, lines 26-31, a controller) located below the sensing module (37 as modified shows that it’s above the body, and since the controller in within the body, 37 is above the controller), and the sensing module (37) comprises a connector provided at a lower surface of the sensing module (37 is connected to 32) and electrically connected with the control unit (37 is connected to 21 via 32 and 32 runs the controller).
	Regarding claim 11 (Original), Kim as modified further discloses the autonomous cleaning device according to claim 1, wherein the device body comprises: a forward portion (fig 1, 11); and a rearward portion (fig 1, portion of 10 opposite 11), the sensing module being located at the rearward portion (when 10 runs backwards, 37 is in the rearward portion of 10).
	Regarding claim 12 (Original), Kim as modified further discloses the autonomous cleaning device according to claim 1, wherein the drive module (col 4, lines 23-29, driving unit) comprises: a drive wheel module (col 4, lines 49-63) comprising a left drive wheel unit and a right drive wheel unit (col 4, lines 49-63, having two wheels), the left drive wheel unit and the right drive wheel unit being opposed to each other along a transverse axis defined by the device body (fig 3, showing the wheels are located on 20 on either side of 20).
	Regarding claim 13 (Original), Kim as modified further discloses the autonomous cleaning device according to claim 12, wherein the drive module (col 4, lines 23-29, driving unit) further comprises at least one driven wheel configured to assist in supporting and moving the device body (col 4, lines 49-63).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Patent No. 9,918,603) in view of Yi et al (US Patent No. 9,526,390) as applied to claim 1 above, and in further view of Sun et al (US Patent No. 9,283,670), hereinafter referred to as Kim, Yi, and Sun, respectively.
	Regarding claim 6 (Original), Kim as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose a circumferential side of the protection cover comprises at least one column to define the at least one opening, and a width of the at least one column is reduced to meet a strength requirement and a laser beam emission and reception requirement.
	Sun teaches an autonomous cleaning device (fig 1, 1) comprising a sensor (fig 3, 20) having a protection cover (fig 4, 24), wherein a circumferential side of the protection cover (the side surfaces of 24) comprises at least one column (see annotated fig 4, item B) to define the at least one opening (fig 4, 21a or 22a), and a width of the at least one column (item B) is reduced to meet a strength requirement and a laser beam emission and reception requirement (item B allows for a light emitter and reception L1 or L2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim with the teachings of Sun to incorporate the column because per MPEP 2143(I)(A) the combination of old elements is held obvious over the prior art. Where in the instant case, to include the column as taught by Sun in the system of Kim as modified, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the column as taught by Sun in the system of Kim as modified because the claimed invention is merely a combination of old elements, the elements being a housing and a support column. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of the column would further support and raise the housing above the sensor.


    PNG
    media_image2.png
    413
    576
    media_image2.png
    Greyscale



	Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Patent No. 9,918,603) in view of Yi et al (US Patent No. 9,526,390) as applied to claim 1 above, and in further view of Dyson et al (US Patent No. 9,572,467), hereinafter referred to as Kim, Yi, and Dyson, respectively.
	Regarding claim 14 (Original), Kim as modified further discloses the autonomous cleaning device according to claim 1, wherein the cleaning module comprises: a main brush assembly (col 4, line 64 – col 5, line 8, brush), a dust box assembly (col 4, line 64 – col 5, line 8, dust collector) and a power unit arranged sequentially along an advancing direction of the autonomous cleaning device (col 4, line 64 – col 5, line 8, air blower); a primary air channel provided between the main brush assembly and the dust box assembly (col 4, line 64 – col 5, line 8, dust is moved, therefore a duct must be in place), wherein the primary air channel cooperates with the power unit such that an object to be cleaned by the main brush assembly is conveyed by the wind generated by the power unit to the dust box assembly (col 4, line 64 – col 5, line 8, fan  and motor pulls dust to the collector).	
	Kim as modified does not explicitly disclose a main brush assembly, a dust box assembly and a power unit arranged sequentially along an advancing direction of the autonomous cleaning device; and a secondary air channel provided between the dust box assembly and the power unit, wherein the windward side of an inner wall of the secondary air channel has an arc shape, and the secondary air channel cooperates with the power unit.
	Dyson teaches a cleaning module comprising: a main brush assembly (fig 2, 24), a dust box assembly (fig 1, 10) and a power unit (fig 11, 132) arranged sequentially along an advancing direction of the autonomous cleaning device (the arrangement from front to rear, battery, 132, cleaner head, 24, dust box, 10); a primary air channel provided between the main brush assembly and the dust box assembly (fig 14, 34); and a secondary air channel provided between the dust box assembly and the power unit (fig 14, 104), wherein the windward side of an inner wall of the secondary air channel has an arc shape, and the secondary air channel cooperates with the power unit (fig 14, 104 cooperates with 58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim with the teachings of Dyson to incorporate the sequence of the main brush assembly, dust box assembly, and power unit and a secondary air channel because the configuration allows for contaminates to be lodged in a filter elements and for larger containments to be collected in the container, which configuration allows for a more compact, but less efficient, cyclone unit to be used, thus reducing the size and complexity of the unit (Dyson, column 2, lines 16-25, summarized).
	The recitations of claim 14, shown below, are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
A)	The recitations “such that an object to be cleaned by the main brush assembly is conveyed by the wind generated by the power unit to the dust box assembly", in the instant case, Dyson, figure 14, item 34 are respective air ducts and are therefore capable of meeting this limitation.
B)	The recitations “such that the wind output from the dust box assembly is guided smoothly to an air intake of the power unit in a predetermined direction", in the instant case, Dyson, figure 14, item 104 showing smooth output curve, is a duct and is therefore capable of meeting this limitation.
	Regarding claim 19 (Original), Kim as modified further discloses the elements of the claimed invention as stated above in claim 14, but does not explicitly disclose wherein the dust box assembly comprises: a dust box comprising at least two side openings, one side opening being an air inlet of the dust box and the other side opening being an air outlet of the dust box; a filter screen mounted at the air outlet of the dust box for covering the air outlet of the dust box.
	Dyson further teaches a cleaning module comprising: a main brush assembly (Dyson, figure 2, item 24), and a dust box assembly (Dyson, figure 1, item 10) wherein the dust box assembly comprises: a dust box comprising at least two side openings (Dyson, figure 6b, item 52 and figure 5, item 98), one side opening being an air inlet of the dust box (Dyson, figure 6b, item 52) and the other side opening being an air outlet of the dust box (Dyson, figure 5, item 98); a filter screen mounted at the air outlet of the dust box for covering the air outlet of the dust box (Dyson, figure 8, item 110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim with the teachings of Dyson to incorporate a dust box with two side openings and a filter screen at the air outlet because the configuration allows for contaminates to be lodged in a filter elements and for larger containments to be collected in the container, which configuration allows for a more compact, but less efficient, cyclone unit to be used, thus reducing the size and complexity of the unit (Dyson, column 2, lines 16-25, summarized).
	Regarding claim 20 (Original), Kim as modified further discloses the autonomous cleaning device according to claim 19, wherein the sensing module is disposed adjacent to the dust box (Kim, fig 3, 37 is to the side of a dust box).
	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Patent No. 9,918,603) in view of Yi et al (US Patent No. 9,526,390), in further view of Dyson et al (US Patent No. 9,572,467) as applied to claim 14, above, and in further view of Conrad (US PGPUB No. 2014/0237757), hereinafter referred to as Kim, Yi, Dyson and Conrad, respectively.
	Regarding claim 15 (Original), Kim as modified discloses the autonomous cleaning device according to claim 14, wherein the primary air channel comprises: a sectional area corresponding to any position on the primary air channel (Dyson, figure 3, sectional area of 34, 38, and 42 on communication with fig 4, 52).
	Kim as modified may not explicitly disclose the sectional area being in a negative relationship with a distance between the any position and the main brush assembly.
	Conrad teaches in figure 6, a negative pressure device (900) with a primary air channel (934) with a sectional area corresponding to any position on the primary air channel (934), the sectional area being in a negative relationship with a distance between the any position and the main brush assembly (922 showing a narrowing of the main inlet channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim with the teachings of Conrad to incorporate a sectional area of the primary channel being in a negative relationship with a distance between the any position and the main brush assembly because it causes the air to tend to swirl and circulate within the cyclone chamber (Conrad, page, paragraph [0089], summarized).
	Regarding claim 16 (Original), Kim as modified further discloses the autonomous cleaning device according to claim 15, wherein the secondary air channel comprises: an air outlet connected to the air intake of the power unit (Dyson, figs, 7, 8, 9b and 14, 114 being connected to 58), the power unit being an axial-flow fan and the air intake of the power unit being oriented in a same direction as a rotating shaft of the axial-flow fan (Dyson, col 5, lines 63-67 and figs, 7 and 14, 58).
	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Patent No. 9,918,603) in view of Yi et al (US Patent No. 9,526,390), in further view of Dyson et al (US Patent No. 9,572,467) as applied to claim 14 above, and in further view of Eriksson (US PGPUB No. 2014/0366300), hereinafter referred to as Kim, Yi, Dyson and Eriksson, respectively.
	Regarding claim 17 (Original), Kim as modified discloses the elements of the claimed invention according to claim 14, but does not explicitly disclose the main brush assembly comprises: a main brush chamber; and a main brush comprising: a rotating shaft; a rubber brush member provided on the rotating shaft, wherein the rubber brush member has a first deviation angle along a circumferential direction of the rotating shaft in a cylindrical surface of the main brush to make a wind-gathering strength of the rubber brush member reach a preset strength; a hair brush member provided on the rotating shaft, wherein the hair brush member has a 5Serial No. 17/151,690 Attorney Docket No. 04411 9-8243US02 second deviation angle along the circumferential direction of the rotating shaft in the cylindrical surface of the main brush, such that when hair tufts of the hair brush member are arranged sequentially along the axial direction of the rotating shaft, a circumferential angle of coverage over the main brush in the cylindrical surface of the main brush reaches a preset angle.
	Eriksson teaches a main brush (fig 7, 10) comprising: a rotating shaft (fig 4, 5); a rubber brush member provided on the rotating shaft (fig 4, 7), wherein the rubber brush member has a first deviation angle along a circumferential direction of the rotating shaft in a cylindrical surface of the main brush (fig 7, 6 and 7); a hair brush member provided on the rotating shaft (fig 4, 16), wherein the hair brush member has a second deviation angle along the circumferential direction of the rotating shaft in the cylindrical surface of the main brush (fig, 6, 16, showing the bristles in a deviation angle arrangement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim with the teachings of Eriksson to incorporate the brush member because the deviation angles aid in cleaning the brush by allowing a cleaning member to contact the full surface of the brush (Eriksson, page 3, paragraph [0033], summarized).
	The recitations of claim 17, shown below, are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
A)	The recitations “to make a wind-gathering strength of the rubber brush member reach a preset strength", in the instant case, Eriksson, figure 7, items 6 and 7 are brush surfaces capable of meeting the limitation.
B)	The recitations “such that when hair tufts of the hair brush member are arranged sequentially along the axial direction of the rotating shaft, a circumferential angle of coverage over the main brush in the cylindrical surface of the main brush reaches a preset angle", in the instant case, Eriksson, figure 6, item 16 being bristles that are capable of meeting the limitation.
	Regarding claim 18 (Original), Kim as modified further discloses the autonomous cleaning device according to claim 17, wherein the rubber brush member is curved at a middle position thereof along the advancing direction (Eriksson, fig 4, 7), and the middle position of the rubber brush member reaches the primary air channel later than other positions thereof when the autonomous cleaning device advances (Eriksson, fig 7, showing rotation angle of shaft 5, where the center of item 7 will hit the primary channel latest).
	The recitations “such that the wind generated by the power unit collects the object to be cleaned in the middle position of the rubber brush member" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Eriksson, figure 7, item 10 being a brush roller is capable of meeting this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tani (US PGPUB No. 2005/0166355) teaches a robotic cleaner comprising a housing and a sensing module in a cutout in the upper housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723